Citation Nr: 0813869	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent prior to 
March 21, 2003, and a rating in excess of 30 percent since 
March 21, 2003, for residuals of a gunshot wound to the left 
thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  A September 2002 decision denied an increase 
in a 10 percent rating for residuals of a gunshot wound to 
the left thigh.  An August 2003 decision denied service 
connection for bilateral hearing loss and tinnitus.

A July 2006 decision increased the rating for residuals of a 
gunshot wound to the left thigh to 30 percent, effective 
March 21, 2003.  As that grant did not represent a total 
grant of benefits sought on appeal, the claim for increase 
remained before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  A motion to advance the case on the docket was 
granted by the Board.  In June 2007, the Board remanded the 
case for further development.


FINDINGS OF FACT

1.  Bilateral hearing loss did not originate in service or 
for many years thereafter, and it is not related to any 
incident of service.

2.  Tinnitus did not originate in service or for many years 
thereafter, and it is not related to any incident of service.

3.  As of April 1, 2002, the veteran's left thigh symptoms 
included decreased strength of 3-/5 for left hip flexion, 3-
/4 for left hip abduction, and 3-/5 for left knee extension.

4.  The veteran's residuals of a gunshot wound to the left 
thigh have not manifested in severe impairment of muscle 
group XIV.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

3.  The criteria for a disability rating of 30 percent for 
residuals of a gunshot wound to the left thigh, as of April 
1, 2002, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5314 (2007).

4.  The criteria for a disability rating in excess of 30 
percent for residuals of a gunshot wound to the left thigh 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a July 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim, including employment 
records.  In an April 2003 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his service connection claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by VA 
and the need for the veteran to advise VA of or submit any 
further evidence that pertains to the claims.  In an October 
2003 letter, the RO further informed him of the information 
and evidence needed to substantiate a claim for service 
connection.  A July 2007 letter informed the veteran of the 
necessity of providing on his own or asking VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability, and the effect that worsening 
has on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  This letter further advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.  The claims were last readjudicated in 
January 2008.


In addition, the June 2003 statement of the case informed the 
veteran of the relevant rating criteria needed to 
substantiate his claim for an increased rating.  Furthermore, 
in numerous correspondences, the veteran provided information 
on how his residuals of a gunshot wound to the left thigh 
have gotten worse, including in terms of pain and weakness, 
and how they impact him on a daily basis in terms of 
performing his activities of daily living.  The above 
statements indicate the veteran's actual knowledge of the 
information and evidence needed to substantiate his claim for 
an increased rating.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881; see also Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  Moreover, the Board observes that the "post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
rendered any pre-adjudicatory section 5103(a) notice error 
non-prejudicial.  See Vasquez, 22 Vet. App. at 46.



II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and hearing loss becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The veteran has received decorations evidencing combat.  
Additionally, he received a gunshot wound to the left thigh.  
Thus, the Board observes that the veteran was exposed to 
acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) (West 
2002).

The veteran's service treatment records, however, fail to 
show any signs of hearing loss or tinnitus.  At a May 1942 
induction examination, he was noted to have no defects with 
respect to his ears and his hearing was 20/20, apparently on 
whispered voice testing, in both ears.  His January 1946 
separation examination report also noted no ear defects and 
hearing was 15/15 on whispered voice testing in both ears.

Post-service medical evidence shows bilateral hearing loss.  
Treatment for tinnitus is not specifically shown.  There was 
no competent medical evidence linking either disorder to 
service.  

Given the above, the Board remanded for a VA examination to 
determine whether the veteran's hearing loss and tinnitus 
were related to service.  

An October 2007 VA audio examination report reflects 
complaints of hearing loss as well as complaints of a 
recurrent bilateral tinnitus that he noticed 3 years ago.  
After examination, the examiner stated that he cannot form an 
opinion as to the veteran's hearing loss being related to 
service but he stated that the veteran's current loss is 
consistent with age-related hearing loss.  As for the 
tinnitus, the examiner stated that the veteran noticed it 3 
years ago, 58 years after service, and it is therefore not 
related to service.

As there is no evidence of hearing loss or tinnitus in 
service or for many years thereafter, and no medical opinion 
linking either disorder to service, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  
The Board acknowledges the veteran's contentions that his 
bilateral hearing loss and tinnitus are related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2007).  

Moderate disability of muscles involves a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  There is a record of in-service wound 
treatment.  There is also a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d) (2007).


Moderately severe muscle disability involves a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There is a record of prolonged 
hospitalization for wound treatment.  There is also a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

A severe disability of muscles involves a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history is the same 
as that of a moderately severe muscle disability.  There is a 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Id.

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2007).  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d).  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  38 
C.F.R. § 4.55(e).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of § 4.25.  38 C.F.R. § 
4.55(f).

The veteran's residuals of a gunshot wound to the left thigh 
has been evaluated under Diagnostic Code 5314, 38 C.F.R. § 
4.73 (2007).  This code is applicable to Muscle Group XIV.  
The function of that muscle group is extension of the knee; 
simultaneous flexion of hip and flexion of knee; tension of 
fascia lata and iliotibial (Massiat's) band, acting with 
Muscle Group XVII in postural support of the body; acting 
with hamstrings in synchronizing hip and knee.

Under Diagnostic Code 5314, moderate disability of Muscle 
Group XIV warrants a 10 percent rating, moderately severe 
disability warrants a 30 percent rating, and severe 
disability warrants a 40 percent rating.

The veteran's service treatment records show that in April 
1945 he was wounded in action, receiving a penetrating shell 
fragment wound to the upper third of the left thigh.  He was 
treated with merthiolate dressing and returned to duty later 
that day.  The report of examination at discharge notes a 
history of a penetrating wound to the left thigh from enemy 
action shell fragments in April 1945.  Examination revealed a 
traumatic scar on the left thigh that was considered not 
significant and nondisabling, but no musculoskeletal defects.

A July 1947 VA examination report reflects a history of a 
gunshot wound to the left thigh for which the veteran was 
hospitalized for one week but no treatment since discharge.  
The veteran complained of stiffness at times as well as 
weakness, but examination found no muscle loss or atrophy.  
The examiner noted that the injury was nondisabling.

An October 2000 VA examination report reflects a history of a 
shell fragment wound to the left thigh in April 1945.  The 
veteran stated that a piece of the shell fragment had been 
taken out in the clinic and that he had taken out the other 
piece himself.  Following healing of the shell fragment 
wound, the veteran stated that he continues to have muscle 
soreness and pain at the site of injury that increases with 
cold, damp weather and distance ambulation as he has gotten 
older.  Examination revealed a 2 by 1 cm oval scar at the mid 
thigh at the anteromedial aspect that was tender but 
superficial and not invaginate.  Muscle strength in the left 
thigh, hip and knee was within normal limits.  The veteran 
stated that he ambulates indefinitely without an assistive 
device with no apparent discomfort or pain.  The diagnosis 
was a residual shell fragment wound to the left thigh and 
residual scar with no apparent loss of any muscle mass.

VA outpatient treatment reports dated April 1, 2002 and in 
June 2002 note the veteran reporting increased weakness in 
the left thigh.  Motor strength of the left thigh was noted 
to be 3-/5 for left hip flexion, 3-/4 for left hip abduction, 
and 3-/5 for left knee extension.

An August 2002 VA examination report reflects a history of a 
gunshot wound to the left thigh for which treatment was 
received at an aid station.  The veteran stated that further 
medical intervention had been recommended but that he had 
returned to duty because no reinforcements had been 
available.  The veteran noted that there had been redness and 
evidence of slowed healing at the site.  The veteran added 
that someone had applied lotion and dressing to the area that 
benefited subsequent healing.  He complained of difficulties 
with standing and walking, having fallen on two occasions, 
and climbing stairs.  He noted progressive weakening of the 
left leg beginning in 2000.  He also noted numbness in the 
left proximal thigh that increases with activity.  
Examination of the left knee revealed tenderness over the 
lateral joint line and range of motion from 0 to 105 degrees 
with no instability.  The left hip showed tenderness over the 
greater trochanteric bursa with range of motion from 0 to 110 
degrees with pain.  Hip flexors had muscle strength of 3-/5, 
hip abductors had muscle strength of 3- to 4/5, and knee 
extensors had muscle strength of 3-/5.  In addition, the 
veteran walked with an antalgic gait with a single point cane 
and was unstable.  X-rays showed mild age-related 
degenerative changes involving both hips and knees with 
vascular calcifications but no evidence of retained shrapnel.  
The examiner diagnosed the veteran with residual changes of 
weakness of the left lower extremity at hip and knee status 
post left lower extremity shell fragment wound.

A June 2003 VA examination report reflects complaints of 
intermittent muscle pain soreness at the site of the injury 
with prolonged use of the thigh or with cold, damp weather, 
and that the veteran was found to have mild arthritis of the 
left knee.  The veteran walked with a guarded gait but no 
apparent antalgia with ambulation.  There was a 3/4 by 1/2 
inch oval scar at the anteromedial aspect of the mid left 
thigh.  The thigh revealed normal to good minus muscle 
strength in the quadriceps.  The knee had painless active 
range of motion from 5 to 120 degrees with no instability.  
The hip exhibited painless active range of motion with 
flexion to 120 degrees, extension to 25 degrees, abduction to 
40 degrees, adduction to 20 degrees, internal rotation to 25 
degrees, and external rotation to 35 degrees.  X-rays of the 
left femur showed bony structures within normal limits.  The 
examiner diagnosed the veteran with residual shell fragment 
wound to the thigh.

A November 2003 VA examination report reflects complaints of 
pain that became worse with prolonged use of the leg and with 
cold, damp weather.  There was a 2 by 2 cm scar over the 
anterior aspect of the thigh.  Gait was slow and labored but 
without clear antalgia.  Strength of the left quadricep was 
at least 4/5 as well as for extension, abduction and 
adduction of the thigh.  The diagnosis was residual changes 
secondary to shell fragment wound to the left anterior thigh 
with no evidence of injury to the underlying muscle, with no 
muscle invagination.


A June 2004 VA examination report reflects complaints of a 
jerky kind of movement 6 to 7 times per day, problems bending 
the knee and giving out of the leg, with difficulty moving 
from a sitting to a standing position due to instability that 
leads to falls.  Examination showed a scar the size of a 
quarter in the upper left rectus femoris muscle.  There was 
no tendon or bone involvement and no muscle herniation.  The 
injury was 2 inches off where the muscle attaches to the hip 
bone.  The hip had flexion to 90 degrees, extension to 20 
degrees before pain, adduction was too painful to complete 
the examination, abduction to 40 degrees, external rotation 
was also too painful to elicit, and internal rotation to 25 
degrees.  The diagnosis was left rectus femoris muscle injury 
with residuals.

An August 2004 VA review examination report, completed by the 
examiner who had conducted the October 2000 and June 2003 VA 
examinations, reflects a review of the veteran's claims file, 
including the history of being wounded in April 1945 in the 
upper left thigh for which the veteran was treated with 
dressing and sent back to duty the same day and for which no 
further treatment was needed.  The examiner noted the 
progressive loss of strength in the lower extremities and the 
history  of a left lower extremity blood clot secondary to 
peripheral vascular disease.  The examiner also noted that 
previous examinations showed a tender scar that was 
superficial and did not involve the underlying muscle or 
result in any neurologic complaints.  The examiner then 
opined that the weakness and loss of balance are caused by 
the status post knee replacement, the degenerative arthritis 
of the right ankle and the old healed fracture of the right 
ankle, and not by the superficial shell fragment wound which 
did not cause muscle or nerve damage.

An October 2007 VA examination report reflects complaints of 
pain and weakness in the left thigh but that the veteran was 
not currently on any pain medications.  The examiner noted 
that the veteran tended to lean to the left, his gait 
indicated marked genurecurvatum on the right side, and the 
entire right side appeared to be somewhat smaller than the 
left.  Examination showed a very vaguely appearing 3/4 inch 
scar on the mid thigh anteriomedially that was not adhered to 
any underlying tissue.  There was no deformity of the muscles 
and no tenderness of the muscles.  Manual muscle strength in 
hip flexion, adduction and abduction, and knee flexion and 
extension was normal.  There was marked tightness of the 
iliotibial band on the left side and mild tightness on the 
right side.  Hip flexion was to 90 degrees, abduction to 45 
degrees and adduction to 30 degrees.  Repetitive range of 
motion in flexion remained the same.  Extension could not be 
checked as he could not lie in prone position, but he had 
good strength with extension in a sitting position.  There 
was marked tightness of the iliotibial band, which the 
veteran noted was uncomfortable.  There was no deformity of 
the muscles and no shortening of muscles.  Range of motion of 
the knee was from 0 to 120 degrees, and repetitive range of 
motion remained the same.  Sensory examination showed 
inconsistent results, the veteran sometimes being 
hypersensitive and sometimes not responding.  The examiner 
stated that functionally the veteran is independent in his 
activities of daily living without assistive devices.  The 
examiner noted that the complaint of fatigue was due to the 
veteran's advancing age and that limited endurance was mainly 
due to advancing age rather than the left thigh condition.  
The examiner added that the veteran may have some limitations 
in endurance during a flare-up.  The examiner concluded that 
the residual gunshot wound scar does not interfere with any 
muscle function, cause any balance problems or cause any loss 
of function.

At this juncture, the Board notes that the veteran has been 
awarded a separate rating for his left thigh scar.  Thus, any 
symptomatology related to that disability cannot be 
considered in evaluating the muscle injury to his left thigh.  
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses is to be avoided).  

Initially, the Board notes that the RO assigned a 30 percent 
evaluation effective March 21, 2003, which was noted as his 
"date of claim."  However, the document received on March 
21, 2003 was filed in response to his appeal of the September 
2002 decision denying his claim for an increased rating.  The 
actual date his claim for an increased rating was filed is 
June 14, 2002.  At that time, and as of April 1, 2002, his 
symptoms reflected muscle weakness of 3-/5 and 3-/4 in the 
left thigh flexion and abduction.  Such findings are 
consistent with the findings upon which the RO based the 
award of 30 percent as of March 2003.  While there is some 
question as to the etiology of his muscle weakness, the Board 
will resolve all doubt in the veteran's favor and grant a 30 
percent rating from April 1, 2002, the date the VA treatment 
reports first show objective findings of muscle weakness. 

However, the Board finds that the veteran's residuals of a 
gunshot wound to the left thigh does not manifest in severe 
muscle disability.  Although the veteran has stated that he 
had been hospitalized for one week for his gunshot wound, the 
service treatment records only show a one-time treatment on 
the day of the injury.  They do show that he was hospitalized 
for one week in December 1943, but that was for influenza and 
prior to the time of the injury.  Even if the veteran had 
been hospitalized for one week, as will be seen below, the 
complaints and objective evidence fail to meet the criteria 
of severe muscle disability.  

In this regard, the injury did not involve extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings do 
not include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  Palpation has 
not shown loss of deep fascia or muscle substance, or soft 
flabby muscles in the wound area.  There is no evidence of 
muscles swelling and hardening abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
do not indicate severe impairment of function.  Rather, VA 
examination reports reveal no tendon, bone or neurological 
involvement, and the wound has been described as not 
involving evidence of injury to the underlying muscle in 
November 2003, "superficial" in August 2004, and as not 
causing any loss of function in October 2007.  Thus, the 
veteran's disability clearly does not meet the criteria for 
severe impairment.

In summary, the veteran's residuals of a gunshot wound to the 
left thigh have not manifested in severe impairment of muscle 
group XIV.  Thus, a rating in excess of 30 percent is denied.  
In this regard, the Board has considered the complaints of 
pain and weakness and observe that those complaints are 
already considered in the 30 percent rating.  See DeLuca, 8 
Vet. App. 202.  Furthermore, at no time did the veteran 
experience multiple distinct degrees of disability that might 
result in different levels of compensation during this time.  
Hart, 21 Vet. App. 505.



The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In this regard, the October 2007 VA examination 
report reflects the examiner's opinion that the veteran will 
not be able to obtain or maintain gainful employment mainly 
due to his age.  Therefore, the Board finds that the criteria 
for submission for consideration of extra-schedular ratings 
are not met.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating of 30 percent effective April 1, 2002, for residuals 
of a gunshot wound to the left thigh is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.

A rating in excess of 30 percent for residuals of a gunshot 
wound to the left thigh is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


